
	

113 SCON 20 IS: Encouraging peace and reunification on the Korean Peninsula.
U.S. Senate
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		1st Session
		S. CON. RES. 20
		IN THE SENATE OF THE UNITED STATES
		
			July 25, 2013
			Mr. Kaine (for himself,
			 Mr. Menendez, Mr. Blumenthal, Mr.
			 Baucus, Mr. Wyden,
			 Mrs. Gillibrand,
			 Mr. Rockefeller,
			 Mr. Tester, Ms.
			 Klobuchar, Mr. Donnelly, and
			 Ms. Warren) submitted the following
			 concurrent resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		CONCURRENT RESOLUTION
		Encouraging peace and reunification on the
		  Korean Peninsula.
	
	
		Whereas the Republic of Korea (in this resolution referred
			 to as South Korea) and the Democratic People's Republic of Korea
			 (in this resolution referred to as North Korea) have never
			 formally ended hostilities and have been technically in a state of war since
			 the Armistice Agreement was signed on July 27, 1953;
		Whereas the United States, as representing the United
			 Nations Forces Command which was a signatory to the Armistice Agreement, and
			 with 28,500 of its troops currently stationed in South Korea, has a stake in
			 the progress towards peace and reunification on the Korean Peninsula;
		Whereas progress towards peace and reunification on the
			 Korean Peninsula would mean greater security and prosperity for the region and
			 the world;
		Whereas, at the end of World War II, Korea officially
			 gained independence from Japanese rule, as agreed to at the Cairo Conference on
			 November 22, 1943, through November 26, 1943;
		Whereas, on August 10, 1945, the Korean Peninsula was
			 temporarily divided along the 38th parallel into two military occupation zones
			 commanded by the United States and the Soviet Union;
		Whereas, on June 25, 1950, communist North Korea invaded
			 the South, thereby initiating the Korean War and diminishing prospects for a
			 peaceful unification of Korea;
		Whereas, during the Korean War, approximately 1,789,000
			 members of the United States Armed Forces served in-theater along with the
			 South Korean forces and 20 other members of the United Nations to secure peace
			 on the Korean Peninsula and in the Asia-Pacific region;
		Whereas, since the end of the Korean War era, the United
			 States Armed Forces have remained in South Korea to promote regional
			 peace;
		Whereas provocations by the Government of North Korea in
			 recent years have escalated tension and instability in the Asia-Pacific
			 region;
		Whereas one of the largest obstacles to peace and
			 reunification on the Korean Peninsula is the presence of nuclear weapons in
			 North Korea;
		Whereas the refusal of the Government of North Korea to
			 denuclearize disrupts peace and security on the Korean Peninsula;
		Whereas, beginning in 2003, the United States, along with
			 the two Koreas, Japan, the People's Republic of China, and the Russian
			 Federation, have engaged in six rounds of Six-Party Talks aimed at the
			 verifiable and irreversible denuclearization of the Korean Peninsula and
			 finding a peaceful resolution to the security concerns resulting from North
			 Korea's nuclear development;
		Whereas the three-mile wide buffer zone between the two
			 Koreas, known as the Demilitarized Zone, or DMZ, is the most heavily armed
			 border in the world;
		Whereas the Korean War separated more than 10,000,000
			 Korean family members, including 100,000 Korean Americans who, after 60 years
			 of separation, are still waiting to see their families in North Korea;
		Whereas reunification remains a long-term goal of South
			 Korea;
		Whereas South Korea and North Korea are both full members
			 of the United Nations, whose stated purpose includes maintaining international
			 peace and security, and to that end take effective collective measures
			 for the prevention and removal of threats to the peace;
		Whereas the Governments and people of the United States
			 and South Korea have continuously stood shoulder-to-shoulder to promote and
			 defend international peace and security, economic prosperity, human rights, and
			 the rule of law both on the Korean Peninsula and beyond, and the
			 denuclearization of North Korea; and
		Whereas July 27, 2013, marks the 60th anniversary of the
			 Armistice Agreement of the Korean War: Now, therefore, be it
		
	
		That Congress—
			(1)recognizes the
			 historical importance of the Korean War, which began on June 25, 1950;
			(2)honors the noble
			 service and sacrifice of members of the United States Armed Forces and the
			 armed forces of allied countries that have served in Korea since 1950;
			(3)reaffirms the
			 commitment of the United States to its alliance with South Korea for the
			 betterment of peace and prosperity on the Korean Peninsula; and
			(4)calls on the
			 Government of North Korea to abide by international law and cease its nuclear
			 weapons program and denuclearize completely in order to resume talks that could
			 eventually lead to peace and reunification.
			
